Appeals from decisions of the Workmen’s Compensation Board, filed August 15, 1973, May 7, 1974 and July 15, 1975. The net effect of the three decisions appealed from was a finding of the board that claimant suffers a causally related total disability pursuant to section 39 of the Workmen’s Compensation Law. It is not disputed that claimant is disabled as a result of a dust disease, silico-tuberculosis, as a result of injurious exposure to dust, smoke and abrasives in the steel casting plant where he worked for the employer. There is also more than sufficient evidence in the record to support the determination of the board that claimant can no longer work as a laborer, or in heavy industry generally. In accordance with our decision in Matter of House v International Talc Co. (51 AD2d 832), it is irrelevant that claimant might be able to perform work of a sedentary nature, for as we held in Matter of House v International Talc Co. (supra), the test is whether there is a disability preventing claimant *759from earning wages in the work at which he was last employed, which disability is totally attributable in a medical sense to the dust disease. Decisions affirmed, with costs to the Workmen’s Compensation Board. Greenblott, J. P., Kane, Mahoney, Main and Larkin, JJ., concur.